DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,489. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
For claim 2,
lines 1-16, correspond to claim 1, line 1-26, of U.S. Patent No. 11,068,489,
lines 17-18, correspond to claim 7 of U.S. Patent No. 11,068,489.
Claim 3 corresponds to claim 1, lines 27-29, and claim 2 of U.S. Patent No. 11,068,489.
Claim 4 corresponds to claim 3 of U.S. Patent No. 11,068,489.
Claim 5 corresponds to claim 4 of U.S. Patent No. 11,068,489.
Claim 6 corresponds to claim 5 of U.S. Patent No. 11,068,489.
Claim 7 corresponds to claim 6 of U.S. Patent No. 11,068,489.
Claim 8 corresponds to claim 7 of U.S. Patent No. 11,068,489.
For claim 9,
lines 1-13, correspond to claim 1, line 1-20, of U.S. Patent No. 11,068,489,
lines 14-15, correspond to claim 14 of U.S. Patent No. 11,068,489.
Claim 10 corresponds to claim 8, lines 21-24, and claim 9 of U.S. Patent No. 11,068,489.
Claim 11 corresponds to claim 10 of U.S. Patent No. 11,068,489.
Claim 12 corresponds to claim 11 of U.S. Patent No. 11,068,489.
Claim 13 corresponds to claim 12 of U.S. Patent No. 11,068,489.
Claim 14 corresponds to claim 13 of U.S. Patent No. 11,068,489.
Claim 15 corresponds to claim 14 of U.S. Patent No. 11,068,489.

Claim 17 corresponds to claim 16, lines 25-27, claim 17, of U.S. Patent No. 11,068,489.
Claim 18 corresponds to claim 17 of U.S. Patent No. 11,068,489.
Claim 19 corresponds to claim 18 of U.S. Patent No. 11,068,489.
Claim 20 corresponds to claim 19 of U.S. Patent No. 11,068,489.
Claim 21 corresponds to claim 20 of U.S. Patent No. 11,068,489.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,346,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.
For claim 2,
lines 1-16, correspond to claim 1, lines 1-24, of U.S. Patent No. 10,346,417,
lines 17-18, correspond to claim 6 of U.S. Patent No. 10,346,417.
Claim 3 corresponds to claim 1 of U.S. Patent No. 10,346,417.
Claim 4 corresponds to claim 1 of U.S. Patent No. 10,346,417.
Claim 5 corresponds to claim 2 of U.S. Patent No. 10,346,417.
Claim 6 corresponds to claim 3 of U.S. Patent No. 10,346,417.
Claim 7 corresponds to claim 4 of U.S. Patent No. 10,346,417.
Claim 8 corresponds to claim 6 of U.S. Patent No. 10,346,417.
For claim 9,

lines 14-15, correspond to claim 14 of U.S. Patent No. 10,346,417.
Claim 10 corresponds to claim 9 of U.S. Patent No. 10,346,417.
Claim 10 corresponds to claim 8, lines 21-24, and claim 9 of U.S. Patent No. 10,346,417.
Claim 11 corresponds to claim 8 of U.S. Patent No. 10,346,417.
Claim 12 corresponds to claim 9 of U.S. Patent No. 10,346,417.
Claim 13 corresponds to claim 10 of U.S. Patent No. 10,346,417.
Claim 14 corresponds to claim 11 of U.S. Patent No. 10,346,417.
Claim 15 corresponds to claim 13 of U.S. Patent No. 10,346,417.
Claim 16 corresponds to claim 15, lines 1-24, of U.S. Patent No. 10,346,417.
Claim 17 corresponds to claim 16, lines 25-27, claim 17, of U.S. Patent No. 10,346,417.
Claim 18 corresponds to claim 15 of U.S. Patent No. 10,346,417.
Claim 19 corresponds to claim 16 of U.S. Patent No. 10,346,417.
Claim 20 corresponds to claim 17 of U.S. Patent No. 10,346,417.
Claim 21 corresponds to claim 18 of U.S. Patent No. 10,346,417.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,657,144. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of the limitations of the broader claims within the instant application.

lines 1-16, correspond to claim 1, lines 1-27, of U.S. Patent No. 10,657,144,
lines 17-18, correspond to claim 6 of U.S. Patent No. 10,657,144.
Claim 3 corresponds to claim 1 of U.S. Patent No. 10,657,144.
Claim 4 corresponds to claim 1 of U.S. Patent No. 10,657,144.
Claim 5 corresponds to claim 2 of U.S. Patent No. 10,657,144.
Claim 6 corresponds to claim 3 of U.S. Patent No. 10,657,144.
Claim 7 corresponds to claim 4 of U.S. Patent No. 10,657,144.
Claim 8 corresponds to claim 6 of U.S. Patent No. 10,657,144.
For claim 9,
lines 1-13, correspond to claim 8, line 1-20, of U.S. Patent No. 10,657,144,
lines 14-15, correspond to claim 13 of U.S. Patent No. 10,657,144.
Claim 10 corresponds to claim 8 of U.S. Patent No. 10,657,144.
Claim 11 corresponds to claim 8 of U.S. Patent No. 10,657,144.
Claim 12 corresponds to claim 9 of U.S. Patent No. 10,657,144.
Claim 13 corresponds to claim 10 of U.S. Patent No. 10,657,144.
Claim 14 corresponds to claim 11 of U.S. Patent No. 10,657,144.
Claim 15 corresponds to claim 13 of U.S. Patent No. 10,657,144.
For claim 16,
lines 1-13, correspond to claim 15, line 1-18, of U.S. Patent No. 10,657,144,
lines 14-15, correspond to claim 20 of U.S. Patent No. 10,657,144.
Claim 17 corresponds to claim 15 of U.S. Patent No. 10,657,144.
Claim 18 corresponds to claim 15 of U.S. Patent No. 10,657,144.

Claim 20 corresponds to claim 17 of U.S. Patent No. 10,657,144.
Claim 21 corresponds to claim 18 of U.S. Patent No. 10,657,144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/Primary Examiner, Art Unit 2424